 


110 HRES 1199 EH: Commending the Orange County Water District and its employees for their sound financial management and innovative groundwater management, water quality, water efficiency, and environmental programs, on its 75th anniversary.
U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1199 
In the House of Representatives, U. S.,

June 18, 2008
 
RESOLUTION 
Commending the Orange County Water District and its employees for their sound financial management and innovative groundwater management, water quality, water efficiency, and environmental programs, on its 75th anniversary. 
 
 
Whereas the Orange County Water District (OCWD) is celebrating its 75th anniversary of providing high quality groundwater to millions of residents in northern and central Orange County, California, and upon this occasion, deserves special recognition;  
Whereas OCWD was created in 1933 by the California State Legislature’s passage of Senator N.T. Edwards’ SB 1201, which was signed into law on June 14, 1933;  
Whereas OCWD was empowered to manage Orange County’s large groundwater basin, to protect the quality and quantity of the groundwater, to conserve and manage groundwater supplies, to protect Orange County’s water rights to the flow of the Santa Ana River, and to ensure that the water needs of the people of Orange County, who depend on the groundwater basin, are provided for;  
Whereas in the 1950s, OCWD initiated the region’s first sustained artificial recharge replenishment system, which today is one of the most sophisticated and efficient recharge systems in the country;  
Whereas in 1972, OCWD built the internationally-acclaimed Water Factory 21, the Nation’s first and largest wastewater purification plant, to use reverse osmosis to purify sewer water for injection along the coast to prevent seawater intrusion;  
Whereas in 1989, OCWD published a comprehensive Groundwater Management Plan for increasing water supplies, cleaning up contamination, and improving basin management, which became the model for groundwater management across the State;  
Whereas in 1991, OCWD’s Green Acres Project became operational as the Nation’s first landscape irrigation wastewater treatment plant that provided water to local parks, golf courses, highway medians, and industry, freeing high quality drinking water for more valued uses in the arid Orange County;  
Whereas in 2008, OCWD began operating the Groundwater Replenishment System, the world’s largest sewer water purification project of its kind built to protect groundwater from seawater intrusion, delaying the need for another ocean outfall and making the region less dependent on imported water from the San Joaquin-Delta and Colorado Rivers by providing a new supply of high quality, locally controlled and energy efficient water to Orange County;  
Whereas OCWD has one of the best water quality monitoring and protection programs, testing for twice the amount of chemicals required by law, maintaining a proactive philosophy of looking for emerging contaminants, and developing southern California’s largest constructed wetlands to naturally purify Santa Ana River flows into Orange County;  
Whereas OCWD has one of the highest financial ratings in the State, won every major water award, begun eliminating the evasive arundo donax through its environmental programs, and developed experimental wetlands to clean up dairy wastewater; and  
Whereas OCWD has also developed basin-cleaning vehicles to enhance recharge efficiency, sponsored the Nation’s largest Children’s Water Education Festival, and brought back the least Bell’s vireo, an endangered California songbird: Now, therefore, be it  
 
That the House of Representatives commends the Orange County Water District and its employees for their sound financial management and innovative groundwater management, water quality, water efficiency, and environmental programs, on its 75th anniversary.  
 
Lorraine C. Miller,Clerk.
